Citation Nr: 1140108	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-09 683	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing in September 2009.  A transcript of the hearing is associated with the claims folder.

In addition to the issue on appeal, the Veteran had also raised a claim of entitlement to service connection for hepatitis C and chronic lymphocytic leukemia, claimed as leukocytosis.  His claim for service connection for those two issues was denied in October 2007.  The Veteran submitted his notice of disagreement (NOD) with the denial of service connection in December 2007.  

The Veteran was issued a statement of the case (SOC) in response to his NOD in March 2009.  He later submitted a VA Form 9, Appeal to Board of Veterans' Appeal, that was received in May 2009.  The Veteran checked the block on the form to indicate he wanted to appeal all the issues listed on the SOC or supplemental statement of the case.  However, his remarks on the form were focused on his pending PTSD appeal.

The RO sought clarification of the Veteran's intent to appeal the two issues.  The Veteran submitted his written withdrawal of his appeal for the two issues involving service connection for hepatitis C and chronic lymphocytic leukemia, claimed as leukocytosis, in June 2009.  See 38 C.F.R. § 20.204 (2010).  He affirmed his withdrawal of the two issues at his Travel Board hearing in September 2009.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1967 to August 1968.

2.  In October 2011 the Board received notice that the Veteran died in June 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received notice in October 2011 that the Veteran had died in June 2011.

Unfortunately, the Veteran's appeal before the Board had not been decided by the time he died.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
D. B. WEISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


